DONAHUE, C. J.
Epitomized Opinion
Burns, while employed by the construction com->any, suffered injuries alleged by him to be the remit of failure of the construction company to provide proper mechanical contrivances which would irotect the life and limbs of employes. The Work-nen’s Compensation Laws of Ohio (1465-76 GC.) >rovides that an employer is not liable for injuries o an employe unless the injury resulted from failure 0 comply with lawful requirements for safety of ¡mployes. Burns claims that the construction com-)any failed to comply with 12593 GC., which provides )unishment fer an employer failing to properly pro-,eet Ms employes. The Ohio Supreme Court held hat 12593 GC. was not “lawful requirements” with-n the meaning of 3465-76 GC., although the Fed-jral Court had previously decided the reverse.
1.Federal Courts will not reverse a judgment of 1 state court of last resort construing a state statute, io federal question being involved, and in the absence >f purpose of the State Court to evade a federal ssue. A previous contrary construction by a Fed-:ral Court is immaterial.